                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION




GLENN S. KELLOGG, et al.,

                 Plaintiffs
                                              2:90-cv-606
          v.                                  JUDGE EDMUND A. SARGUS
                                              Magistrate Judge King

JOHN W. SHOEMAKER, et al.,

                 Defendants

                                 ORDER


     Glen W. Haynie, a state prisoner who claims membership in the

plaintiff class and who alleges deficiencies in his 2003 parole

revocation proceedings, has filed a pro se motion asking that this

action be reopened, that counsel be “re-appointed” and that counsel be

“allowed to submit class members issues and demands. . . .” Petition

to Reopen on Breach of Settlement Terms by Defendants, ECF No. 418.

     The plaintiff class is represented by the Ohio Public Defender

and action in this case, if any, may proceed only through counsel. The

pro se motion, ECF No. 418, is therefore ORDERED STRICKEN from the

record. If he chooses to do so, Mr. Haynie remains free to pursue

individual relief in separate litigation, although the Court expresses

no opinion as to the availability or merits of any such claim.



March 27, 2020                                s/ Norah McCann King
                                         United States Magistrate Judge
